 

JOHN L. Russo

COUNSEL

 

 

 

PARALEGAL
Milton Florez, Esq. Attorney at Law Maria Nunez, B.S.
Michael Horn, Esq. J.L, Russo, P.C. F pa
31-19 Newtown Avenue, Suite 500 {|
Astoria, New York 11102 .
Tel: 718-777-1277 JLENT
Fax: 718-204-2310 WY ine
Email: /ZRussoPG@Gmail.com _ TRONICALLY F ILED
OC #:
\TE FILED:__| | 120] 19 |
November 20, 2019
Via ECF Only ENDORSEMENT . C lao
Honorable Naomi Reice Buchwald biven Vteat delecte coun 7
United States District Court Judge : Mh Hive pre pcbeceMinae
United States District Court failed fo Canply vl tide give
Southern District of New York hor Ls fe subi ssi
500 Pearl Street f Ly SHS 19 ceeT, J a.
New York, NY 10007 The beck of Aeturl rn Th! re, whieh
reguedw A Tre, gentenet” 7G
Re: U.S. v. Cesar Pereyra-Polanco oy Ae gested. The Gant
Case: 19CR00010(NRB) 3% sh/W/ weeks J hots fetta

im med fate Cur? fi “a

AY Cefbe _2y 20/7. Ss Indie! —D) Lichalds

This office represents Cesar Pereyra-Polanco, the defendant in the above referenced

Your Honor:

matter which is scheduled for sentencing before the Court on December 12, 2019. “fri 7
By this letter, we respectfully request that the Court adjourn Mr. Pereyra-Polanco’s
sentencing to a date after January 6, 2020. The requested adjournment will permit Mr. Pereyra
and his family to make the necessary arrangements to attend and support him at his sentencing,
and further provide us with an opportunity to gather various materials in support of his sentencing
- submission.

AUSA Rothman has been advised and consents to this adjournment request. The Court’s
consideration of greatly appreciated. Thank you.

Yours truly,

Yohu Rusco

John L. Russo (JR6200)

JLR:mn
cc: AUSA Rothman (ECF)

 
